DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 13 and 15, the claims 9 and 15 are directed to a first and second index value and then lists a series of calculations (a standard deviation SD of the plurality of heartbeat intervals RRI, a root mean square RM of differences RD, and a ratio SD/RM) but is unclear how the calculations listed relate to the first and second indexes.  This lack of clarity is increased by the limitation directed to “calculate a time corresponding correlation” which then proceeds list multiple “a correlation” terms making it unclear whether these correlations are referring to the same correlation – time corresponding correlation or the time corresponding correlation is a combination of multiple different correlations.  The limitation also appears to define time corresponding correlation using two different calculations – 1) correlation between the first index value and the second index value 2) a correlation between the root mean square RM and the ratio SD/RM.  It is unclear whether these calculations equivalent or different which further highlights the lack of clarity of how the first and second index are determined/defined.  Claim 13 adds additional confusion about how the first and second index are defined by indicating the indexes are based on using Fourier transforms which would be a frequency domain function and not a time domain function like a standard deviation SD of the 
Claims 10-12, 14 and 16-19 are rejected for depending on indefinite claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Depending on the interpretation of claim 9 (see rejection under 35 U.S.C. 112(b) above), claim 13 appears to broaden the scope of the claim 9 by calculating the first and second index using frequency domain values instead of time related values (a standard deviation SD of the plurality of heartbeat intervals RRI, a root mean square RM of differences RD, and a ratio SD/RM) and therefore claim 13 does not contain all the limitations of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Regarding independent claims 9 and 15, the claim(s) recite(s) “calculate a first index value… and a second index value…”, “calculates a standard deviation SD of the plurality of heartbeat intervals RRI and a root mean square RM of differences RD between heartbeat intervals RRI and calculates a ratio SD/RM between the standard deviation SD and the root mean square RM”,  and “calculate a time corresponding correlation…”. These limitations are all directed to a mental process since these limitation could be performed in the human mind or using paper and pencil calculations.  In the case of the limitations standard deviation SD, root  mean square of differences, and ratio SD/RM can also be directed to the abstract idea category of mathematical concepts in addition to a mental process since these are mathematical equations/calculations expressed using words (see MPEP 2106.04(a)(2)(I).  The examiner notes that ratios are specifically mentioned in MPEP 2106.04(a)(2)(I)(A-B).)  This judicial exception is not integrated into a practical application because besides the limitations directed to the abstract ideas, claims only recite a processing circuitry (claim 9) and computer executing a program stored in non-transitory computer readable medium (claim 15) which can be interpreted as general purpose computing device and therefore is not a practical application (MPEP 2106.5(f)(2). The recited data types used in the calculations are at best are directed to the extra-solution activity of mere data gathering to apply the abstract idea (MPEP 2106.05(g).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional limitation is a general computing device implementing the abstract idea and therefore is not significantly more alone or in combination with the recited limitations than the abstract idea.
	Regarding claim 10, “determining a level of mental stress…” is directed to mental step without adding any additional structural limitations to be significantly more than the abstract idea.  	Regarding claim 11, the limitations of “a value of the time corresponding correlation…” and “the process circuitry determines a level of mental stress…” are directed to a mental step.  As noted above the processing circuitry does not render the claims significantly more than the abstract idea.

Regarding claim 13, the limitation of “the processing circuitry calculates the first index value and the second index value based on the plurality of heartbeat intervals RRI by using Fourier transformation” are directed to a mental step and/or mathematical concept since the Fourier transform is a well-known mathematical calculation.  As noted above the processing circuitry does not render the claims significantly more than the abstract idea.
	Regarding claim 14 and 17-19, the outputting of results is directed to extra-solution activity and therefore not significantly more than the abstract idea (see MPEP 2106.05(g)).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okuya (US 2017/0311865) in view of Quintana (Quintana, Daniel S., et al. "Resting-state high-frequency heart rate variability is related to respiratory frequency in individuals with severe mental illness but not healthy controls." Scientific Reports 6.1 (2016): 1-8.) in view of Sollers (Sollers, John J., et al. "Comparison of the ratio of the standard deviation of the RR interval and the root mean squared successive differences (SD/rMSSD) to the low frequency-to-high frequency (LF/HF) ratio in a patient population and normal healthy controls." Biomed Sci Instrum 43 (2007): 158-163.).
Regarding claim 9, Okuya teaches a mental stress detection device comprising: processing circuitry ([0027] indicates the processes can be implemented via a program executed on a computer) to: 
calculate a first index value, the first index value being an index of an activity state of parasympathetic nerves with elapse of time (Okuya [0045] teaches an integrated HF value that corresponds to parasympathetic activity. HF is a integrated/sum of power over high frequency band between 0.15 to 0.4 Hz see [0044] that can be cardiac signals [0053]), and a second index value, the second index value being an index of an activity state of sympathetic nerves with elapse of time (Okuya [0045] teaches a  ratio LF/HF which corresponds to sympathetic values,  LF is an integrated/sum of power over low frequency band between 0.04-0.15 Hz), 
calculate a time corresponding correlation, the time corresponding correlation being a correlation between the first index value and the second index value and being a correlation associated with time, (Okuya [0048] teaches calculating a difference between the normalized value HF, the first index, and the normalized value of LF/HF which difference is the equivalent of correlation between the first and second indexes)
	Okuya does not explicitly teach based on a plurality of heartbeat intervals RRI, wherein the processing circuitry calculates a standard deviation SD of the plurality of heartbeat intervals RRI and a root mean square RM of differences RD between heartbeat intervals RRI and calculates a ratio SD/RM between the standard deviation SD and the root mean square RM; and wherein the processing circuitry calculates a correlation between the root mean square RM and the ratio SD/RM as the time corresponding correlation.
	Sollers teaches a second index based on a plurality of heartbeat intervals RRI, calculates a ratio SD/RM between the standard deviation SD of the plurality of heartbeat intervals RRI and the root mean square RM of differences RD between heartbeat intervals RRI (Sollers teaches calculating a standard deviation of the r-r interval or SD and the root mean squares of successive difference, RMSD, the equivalent of the claimed RM see p. 3 – Introduction section and then using these values to calculate the ratio SD/RMSSD.  Sollers further indicates that SD/RMSSD is a good substitute for LF/HF which is a measure of sympathetic activity see Abstract, p. 3 Introduction and p. 7 – Conclusions.  The table on p. 4 indicates that the LF and HF frequency bands closely match the frequency bands taught by Okuya [0044])
In view of the teachings of Sollers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed that the second index used in the correlation taught by Okuya can be substituted with the ratio SD/RMSSD value taught by Sollers because the ratio is a good substitute for LF/HF and an indicator of sympathetic nervous system activity and is less computationally complex than LF/HF see Sollers p. 7 Conclusions.  
	Quintana teaches a first index value based on based on a plurality of heartbeat intervals RRI, that is a calculation of a root mean square RM of differences RD between heartbeat intervals RRI (Quintana teaches a root mean of successive differences of successive heart periods or RMSSD which is the equivalent of the claimed root mean square differences see p. 2 - Collection and analysis of physiology data section.  Quintana further indicates that RMSSD is highly correlated HF power components related to parasympathetic/vagal activity and that HF component taught by Quintana covers the same frequency range as frequency range taught by Okuya – 0.15-0.04 Hz see Quintana p. 2 - Collection and analysis of physiology data section and Okuya [0044])
In view of the teachings of Quintana, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first index used in the correlation taught by Okuya can be substituted with the RMSSD value taught by Quintana because the RMSSD is highly correlated with HF values related to the parasympathetic while being less influenced by respiratory effects making it a more accurate measure of parasympathetic/vagal activity see Quintana p. 4-5 – Discussion section.  Also as noted by Sollers, RMSSD is less computationally complex than frequency domain components see Sollers p. 7 Conclusions.  
Regarding claim 10, Okuya as modified teaches the mental stress detection device according to claim 9, wherein the processing circuitry determines a level of mental stress based on the time corresponding correlation (Okuya [0048-0050] indicates that the difference value between the first and second index can be compared to thresholds to determine a level of stress/tension).
Regarding claim 11, Okuya as modified teaches the mental stress detection device according to claim 10, wherein: a value of the time corresponding correlation is determined with respect to time (Okuya [0048] describes the difference values between the first and second indexes as a time series of data), and the processing circuitry determines a level of mental stress through comparison between the value of the time corresponding correlation and a threshold value (Okuya [0048-0050] see also the rejection of claim 10).
Regarding claim 12, Okuya as modified teaches the mental stress detection device according to claim 10, wherein the processing circuitry determines a period which does not include a negative correlation in the time corresponding correlation as a period in which mental stress is higher than in other periods (Okuya Fig 10 show that positive values are indicative of higher stress and negative values low tension/stress However, it would also be obvious to one of ordinary skill in the art that the values outputted by a correlation calculation are based on the algorithm/formula used to compare the values in the correlation and therefore one of ordinary skill in the art would be able to design the correlation algorithm to get the desired value range related to stressed or unstressed states) .
Regarding claim 13, Okuya as modified teaches the mental stress detection device according to claim 9, but Okuya does not explicitly teach using the processing circuitry calculates the first index value and the second index value based on the plurality of heartbeat intervals RRI by using Fourier transformation (As discussed in the rejection of claim 9, Okuya does teach taking frequency related spectrums to use as components for the first and second index as discussed in the rejection of claim 9 above. However, Okuya does not explicitly teach using a Fourier transform or FFT to determine these spectrums and corresponding indexes.)  
Both Quintana and Sollers teach using an FFT or fast Fourier transform to determine the HF and LF components which Okuya teaches can be used to determine the first and second index (see Sollers p. 3 Procedures and Quintana p. 2 Collection and analysis of physiological data.  It would be obvious to one ordinary skill in the art to use the FFT as taught by Sollers and Quintana because the FFT is a well known and widely available method for determining frequency spectrums as needed to determine the HF and LF values taught Okuya).
Regarding claim 14, Okuya as modified teaches the mental stress detection device according to claim 10, wherein the processing circuitry outputs at least one of a determination result and a time corresponding correlation (Okuya [0051] teaches outputting the determination result/stress level).
Claim 15 is rejected for substantially the same reasons as claim 9 above.  The examiner notes that Okuya [0027] also teaches that the disclosed functions can be realized as a program executable by computer including a processor and memory which is equivalent of non-transitory computer-readable medium storing a mental stress detection program that causes a computer to execute.
Regarding claim 16, Okuya as modified teaches the mental stress detection device according to claim 11, wherein the processing circuitry determines a period which does not include a negative correlation in the time corresponding correlation as a period in which mental stress is higher than in other periods (see rejection for claim 12).
	Claims 17-19 are rejected for substantially the same reasons as claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792